This is an original proceeding in mandamus to compel the City Clerk of Vero Beach as such officer in his said capacity as City Clerk of Vero Beach, a municipal corporation, to attest each and all of certain water revenue certificates, described in the alternative writ of mandamus of said city dated December 1, 1935, each of the denomination of $500.00 and numbered 1 to 20, by affixing to each of said water revenue certificates his signature in his said capacity of City Clerk of the City of Vero Beach and by affixing to each of said water revenue certificates the corporate seal of the said City of Vero Beach.
To the alternative writ of mandamus there was filed a motion to quash. The motion to quash challenges the authority of the City of Vero Beach to make the improvements and additions contemplated.
It challenges the existence of the necessity for the improvements contemplated.
It challenges the sufficiency of the allegation concerning the annual net revenue which has been derived from the municipal water supply system of the City of Vero Beach.
It alleges that the plan for financing such additional improvements by the issuance of water revenue certificates as contemplated creates a direct or indirect or contingent pledge of the taxing power of the municipality.
It alleges that the water revenue certificates as described in the alternative writ are bonds within the meaning of amended Section 6 of Article IX of the Constitution and, *Page 132 
therefore, can not be issued until such revenue certificates shall have been approved by a majority of the votes cast in an election in which a majority of the freeholders were qualified electors residing in the City of Vero Beach shall participate.
It alleges that the revenue certificates are bonds and are, therefore, subject to any limitation of the amount of percentage of bonds that may be issued in proportion to or in relation to the assessed valuation of the property of the municipality.
It challenges the sufficiency of the allegation of ownership at this time of the municipal water supply system.
It challenges the sufficiency of the allegations showing compliance with all constitutional and statutory provisions relating to the issuance of such certificates.
It challenges the legality of the certificates because it is not shown that the provisions of Chapter 14,439, Special Acts of 1929, being the Charter Act of Vero Beach and having reference to the issuance of bonds by said city, have been complied with.
The alternative writ shows that the proposed certificates have been validated by a decree of validation entered March 14, 1936, in the Circuit Court of the Ninth Judicial Circuit of Florida, in which Circuit the City of Vero Beach is situated. A certified copy of the decree of validation is attached.
In State v. Haskell, 72 Fla. 176, 72 So. 651, we held:
"The power which the court exercises by the writ of mandamus to compel a public officer to correctly perform the ministerial duties pertaining to his office and which by law he is required to perform is independent of the statute; it rests in the sovereign power of the state, and is confided to the judicial branch of the government." *Page 133 
It has also been held:
"In mandamus proceedings against a public officer involving the performance of official duty nothing can be inquired into but the question of duty on the face of the statute and the ministerial character of the duty he is charged to perform." State v. State Board, etc., 84 Fla. 592, 94 So. 681; 30 A.L.R. 362; State v. Johnson, 102 Fla. 19, 135 So. 816.
In State, ex rel. Baas v. McKinnon, 68 Fla. 548, 67 So. 77, we held:
"A County Superintendent of Public Instruction may by mandamus be required to countersign a warrant duly ordered and issued by the County Board of Public Instruction in a proper account for the earned salary of a teacher, being a proper purpose, and there is no fraud or abuse of authority in the action of the Board."
In State v. Armstrong, 111 Fla. 261, 151 So. 535, we held:
"Ministerial duty of municipality's Chief Executive Officer where clear legal duty to act exists, may be enforced by mandamus brought against him in name of the municipality as well as by Attorney General as representative of the people of the State."
On authority of the opinions and judgments in the cases above cited, we hold that when it is made to appear that it is the clear legal duty of the clerk of a municipality in his capacity as such to countersign such certificates as are here under consideration that the writ of mandamus is available to compel the proper countersigning by such Clerk of such certificates, but, before he can be compelled to countersign such certificates, it must be shown that the certificates are lawfully authorized and will become and be valid and binding obligations when so countersigned by such city clerk. *Page 134 
All of the legal questions presented by the pleadings in this case were presented to us and determined in the case of E.H. Boykin v. Town of River Junction, opinion filed July 17, 1936, and also in the case of E.L. Williams v. Town of Dunnellon, etal., opinion filed this Term of the Court, and on authority of the opinions and judgments in those cases, we hold that the water revenue certificates involved in this case are shown upon the face of the record here to be legally authorized and issued by the City of Vero Beach and it, therefore, became and is the duty of the Clerk of the City of Vero Beach to countersign the same and to affix thereto the corporate seal of the City of Vero Beach.
It follows that motion to quash should be denied and respondent refusing to plead further, peremptory writ of mandamus should issue.
WHITFIELD, C.J., and TERRELL and BROWN, J.J., concur.
ELLIS, P.J., and DAVIS, J., concur specially.